Mr. Justice Thompson delivered the opinion of the court: John Coutre, appellee, recovered a judgment in the municipal court of Chicago for $2000 against Ernest Ermel, one of the appellants. Thereafter Coutre filed in the superior court of Cook county a bill for the purpose of subjecting to the payment of the judgment certain land that Ermel and his wife had conveyed to appellant John Fred Lange. A decree was rendered finding the deeds in question to be fraudulent and setting them aside as between the parties and decreeing a sale of the land to satisfy the judgment. From that decree an appeal has been prosecuted to this court. There is no question in this case which gives this court jurisdiction. It has been repeatedly held that a bill filed by a judgment creditor to set aside a fraudulent conveyance made by the debtor and to subject the conveyed land to the payment of the judgment does not involve a freehold. (Fairbanks v. Carle, 217 Ill. 136; First Nat. Bank v. Vest, 187 id. 389; Hupp v. Hupp, 153 id. 490.) The questions raised by the assignment of errors are questions proper to be reviewed by the Appellate Court. The cause is transferred to the Appellate Court for the First District. , Cause transferred.